DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Applicant suggests adding into paragraph 0001 the U.S. Patent number associated with parent application 15/949,280.  Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Vehicle with Chassis Height and Track Width Adjustments.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 1, 3, 6-12, 14, and 17-21 are is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-9 of prior U.S. Patent No. 9,180,747. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 4,120,507).  Miller discloses a vehicle (construction machine), comprising:
a chassis (frame #12)
a plurality of ground-engaging elements (tracks #38, 40) supporting the chassis (#12) above a ground surface (#64; figure 1)
a motor (not shown; column 3, lines 40-41) configured to drive at least one of the ground-engaging elements (#38, 40) to propel the chassis (#12) along the ground surface (#64)
a chassis-height adjustment system (including adjustable support means #20, 22) configured to move the chassis (#12) vertically relative to the ground surface (#64; figure 1; column 3, lines 3-35; column 4, lines 12-17)
a track-width adjustment system (including steering linkages #44, 46, cylinders #50, 52, 70, 72, rods #54, 56, hydraulic lines #80, 82, 84, 86) configured to laterally shift a position of at least one of the ground-engaging elements (#38, 40) relative to the chassis (#12; column 3, line 67-column 5, line 40; figures 1-3)
a controller (means to actuate hydraulic system; figures 2, 3; claim 1) configured to automatically actuate the track-width adjustment system when the chassis-height adjustment system is actuated to maintain a constant track width as the chassis (#12) moves vertically relative to the ground surface (#64; abstract; column 3, line 67-column 4, line 11)
wherein the track-width adjustment system includes a telescoping axle (including rods #54, 56, 98, 100) coupled with each of the ground-engaging elements (#38, 40) and an actuator (including means to actuate cylinders #50, 52, 70, 72) associated with each of the telescoping axles for moving each of the telescoping axles between a retracted position and an extended position (figures 1-3; column 3, line 67-column 4, line 11)
wherein the controller is configured to simultaneously actuate the chassis-height adjustment system and the track-width adjustment system to maintain the constant track width as the chassis (#12) moves vertically relative to the ground surface (#64; column 2, lines 58-62; column 4, lines 12-29, 57-68; column 4, lines 32-40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 9, 12, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 4,120,507) in view of Balmer (US 5,039,129).  In regards to claim 9, Miller discloses a construction machine comprising a liquid holding tank (water tank) carried by the chassis (#12; figure 1), but does not disclose a vehicle comprising a liquid holding tank and a delivery system configured to apply contents of the liquid holding tank to a field, wherein the liquid holding tank and the delivery system are carried by the chassis.  Balmer teaches a vehicle (field sprayer) comprising a liquid holding tank (#17) and a delivery system configured to apply contents of the liquid holding tank to a field, wherein the liquid holding tank and the delivery system are carried by a chassis (central frame; figures 1-3; column 3, lines 38-60).  In regards to claim 12, Miller discloses a construction machine comprising tracks (#38, 40) as ground-engaging elements, rather than an agricultural applicator comprising wheels.  Balmer teaches an agricultural applicator (field sprayer) comprising a chassis (central frame), two left wheels and two right wheels (#38) supporting the chassis above a ground surface (figures 1-3), a motor (#48) configured to drive at least one of the wheels to propel the chassis along the ground surface (column 5, lines 40-44), and a track-width adjustment system (column 5, lines 1-39; column 6, lines 49-57).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the chassis-height and track-width adjustment systems of Miller, for use with a wheeled agricultural applicator as taught by Balmer, for the predicable result of providing the wheeled agricultural applicator with improved steering and leveling functionality, and providing the construction machine with more versatile ground-engaging elements.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 4,120,507) in view of Solbrack et al. (US 2013/0264801).  Miller does not specifically disclose a user interface.  Solbrack et al. teaches a vehicle comprising a controller (not shown) for controlling position of an actuator (#602) that may be adjusted automatically, and wherein the controller is arranged to receive input from a user and function accordingly (paragraphs 0054-0055). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the user interface and controller functioning as taught by of Solbrack et al. to improve the vehicle of Miller for the predictable result of more customized control of vehicle adjustments.  

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 4,120,507) in view of Balmer (US 5,039,129), further in view of Solbrack et al. (US 2013/0264801).  Miller, as modified by Balmer, does not specifically disclose a user interface.  Solbrack et al. teaches a vehicle comprising a controller (not shown) for controlling position of an actuator (#602) that may be adjusted automatically, and wherein the controller is arranged to receive input from a user and function accordingly (paragraphs 0054-0055). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the user interface and controller functioning as taught by of Solbrack et al. to improve the vehicle of Miller, as modified by Balmer, for the predictable result of more customized control of vehicle adjustments.

Claims 1-6, 9-17, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motebennur et al. (US 2011/0148053) in view of Schaffer (US 6,371,237), further in view of Solbrack et al. (US 2013/0264801).  Motebennur et al. discloses a vehicle/agricultural applicator (#20), comprising:
a chassis (#22)
a plurality of ground-engaging elements (two left wheels and two right wheels #34, 36) supporting the chassis (#22) above a ground surface (figures 1-5)
a motor (not shown) configured to drive at least one of the ground-engaging elements (#34, 36) to propel the chassis (#22) along the ground surface (paragraph 0038)
a chassis-height adjustment system configured to move the chassis (#22) vertically relative to the ground surface (paragraphs 0032, 0045; figures 13a, 13b)
a track-width adjustment system configured to laterally shift a position of at least one of the ground-engaging elements (#34, 36) relative to the chassis (#22; paragraphs 0016, 0017, 0033, 0034; figures 4, 5, 13a, 13b)
actuation of the track-width adjustment system with the chassis-height adjustment system to maintain a constant track width as the chassis (#22) moves vertically relative to the ground surface (paragraphs 0028, 0037, 0045; figures 13a, 13b)
wherein the track-width adjustment system includes a telescoping axle (#72, 80) coupled with each of the ground-engaging elements (#34, 36) and an actuator (cylinder #86) associated with each of the telescoping axles for moving each of the telescoping axles between a retracted position and an extended position (paragraphs 0034-0036; figures 4-8)
a plurality of support assemblies (including kingpins #74a, 76a), each of the support assemblies supporting the chassis (#22) on one of the ground-engaging elements (#34, 36) and defining a line of connection between a ground-engaging element attachment point and a chassis attachment point, each of the lines of connection defining an angle θ corresponding to an angle of deviation from a direction of vertical travel of the chassis (paragraph 0045; figures 13a, 13b)
actuation of the track-width adjustment system to shift the at least one ground-engaging element (#34, 36) a distance proportional to a change in a distance between the ground-engaging element attachment point and the chassis attachment point (paragraphs 0028, 0037, 0045; figures 13a, 13b)
actuation of the track-width adjustment system to shift the at least one ground-engaging element (#34, 36) a distance ΔW, wherein ΔW = sin(θ) x ΔH, and wherein ΔH is a change in a distance between the ground-engaging element attachment point and the chassis attachment point along a respective line of connection (paragraphs 0028, 0037, 0045; this geometric relation between the parts would be true for all similarly arranged vehicles with inclined height changes that wish to maintain constant track width)
a liquid holding tank (#66) and a delivery system configured to apply contents of the liquid holding tank to a field, wherein the liquid holding tank and the delivery system are carried by the chassis (#22; figures 1, 2; paragraph 0031).
Motebennur et al. does not disclose a height-adjusting actuator.  Schaffer teaches a vehicle (#10) comprising a hydraulically actuated chassis-height adjustment system and a plurality of support assemblies (#34, 36, 38, 40; figure 2), each of the support assemblies comprises a first attachment component (bottom #62 of leg #58) configured to attach the support assembly to a ground-engaging element (wheels #22, 24) at a ground-engaging element attachment point (figures 2, 6, 7), a second attachment component (leg sleeve #42) configured to attach the support assembly to a chassis (frame #12) at a chassis attachment point (figures 2, 7), an adjustment component (steel shaft assemblies #110, 116) configured to shift the first attachment component between a plurality of operating positions relative to the second attachment component, each of the plurality of operating positions corresponding to a different distance of separation between the first attachment component and the second attachment component (figures 6, 7; column 3, lines 25-52; column 4, lines 18-31), and a suspension component (air spring #192) operably interposed between the first attachment component and the second attachment component, wherein the suspension component is configured to regulate motion transfer between the first attachment component and the second attachment component, wherein the suspension component is configured to function independent of the operating position 
Motebennur et al. does not specifically disclose a controller.  Solbrack et al. teaches a controller for controlling position of an actuator that may be adjusted automatically, wherein the controller is arranged to receive input from a user and/or signals received from sensors mounted to the vehicle and/or the suspension and function accordingly (paragraphs 0054-0055). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the controller for automatic actuation as taught by Solbrack et al., to improve the vehicle of Motebennur et al. for the predictable result of automating previously manually performed tasks so as to increase operational efficiency and reduce wasted time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses vehicle chassis height and track width adjustment systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616